  Case 18-09108-RLM-11                          Doc 1411            Filed 01/22/21               EOD 01/22/21 19:00:39                           Pg 1 of 15


                                               UNITED STATES BANKRUPTCY COURT
                                             FOR THE SOUTHERN DISTRICT OF INDIANA

In re: USA Gymnastics                                                                                                         Case No. 18-09108
                                                                                                                                12/01-12/31/2020

                                                     MONTHLY OPERATING REPORT



                                                                                              Document         Explanation
REQUIRED DOCUMENTS                                                          Form No.          Attached          Attached        Debtor Statement
Schedule of Cash Receipts and Disbursements                                MOR-1                 X
    Bank Reconciliation (or copies of debtor's bank reconciliations)       MOR-1a                                                        X
    Schedule of Professional Fees Paid                                     MOR-1b                  X
Statement of Operations                                                    MOR-2                   X
Balance Sheet                                                              MOR-3                   X
Status of Post Petition Taxes                                                                                                            X
Summary of Unpaid Postpetition Debts                                       MOR-4                   X
Listing of Aged Accounts Payable                                           MOR-4a                  X
Accounts Receivable Reconciliation and Aging                               MOR-5                   X
Debtor Questionnaire                                                       MOR-6                   X

I declare under penalty of perjury (28 U.S.C. Section 1746) that the information contained in this monthly operating report (including attached
supporting documentation) is true and correct to the best of my knowledge, information and belief.




/s/ Bernadette M. Barron                                                                                      01/15/2021
Signature of Debtor                                                                                           Date
Bernadette M. Barron
Chief Financial Officer

Note:
The last four digits of the Debtor’s federal tax identification number are 7871.
The location of the Debtor’s principal office is 1099 N. Meridian Street, Suite 800, Indianapolis, Indiana 46204.



The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information herein is
unaudited and subject to future adjustment. Certain assumtptions have been made as noted herein.
 Case 18-09108-RLM-11   Doc 1411   Filed 01/22/21   EOD 01/22/21 19:00:39   Pg 2 of 15




In re: USA Gymnastics                                                Case No. 18-09108
                                                                       12/01-12/31/2020
                              RELATED DEBTORS

None
     Case 18-09108-RLM-11              Doc 1411       Filed 01/22/21        EOD 01/22/21 19:00:39            Pg 3 of 15




In re: USA Gymnastics                                                                                     Case No. 18-09108
                                                                                                            12/01-12/31/2020

                                                    GENERAL NOTES

The financial statements and supplemental information contained herein are unaudited, preliminary, and may not
comply with generally accepted accounting principles ("GAAP") in all material respects. In addition, the financial
statements and supplemental information contained herein is provided to fulfill the requirements of the Office
of the United States Trustee and have been derived from the books and records of the Debtor existing at the time
the Debtor filed its respective petition for relief under chapter 11 of the Bankruptcy Code or based on records.
The Debtor cannot guarantee the reliability of the information contained in the general ledgers and other books
and records prepared by their former management. Further, the amounts included herein may differ
materially from the amounts set forth in any of the Debtors' Schedules of Assets and Liabilities and/or the Debtor's
Statement of Financial Affairs.

The Debtor is reporting preliminary financial information that may be subject to substantial and material revision
based upon further review, year-end analysis and/or tax return adjustments.

The Internal Revenue Service has ruled both the Organization and Foundation qualify under Section 501(c)(3)
of the Internal Revenue Code and, are therefore, generally not subject to income taxation under present income tax
laws. Payroll taxes are inclusive of the amount collected by Paychex and can be made available by request.

Insurance Receivables and Contingent Liability are recorded in accordance with the 2017 Audited Financial Statements.

The Debtors reserve the right to amend or supplement the information contained in this report.
         Case 18-09108-RLM-11                            Doc 1411              Filed 01/22/21              EOD 01/22/21 19:00:39                         Pg 4 of 15



In re: USA Gymnastics                                                                                                                                              Case No. 18-09108
                                                                                                                                                                     12/01-12/31/2020
                                                                                      MOR-1
                                                                        RECEIPTS & DISBURSEMENTS REPORT

                                                        PNC Bank        PNC Bank       PNC Bank       PNC Bank        PNC Bank       PNC Bank       BMO Bank
                                                        Acct #7647      Acct #8792     Acct #0228     Acct #2009      Acct #2326     Acct #6923     Acct #7259           Total
Beginning Book Cash
      Opening Book Balance                               7,955,013.64       6,859.73      45,811.73    600,000.00        10,006.55   1,677,883.77           0.00       10,295,575.42
RECEIPTS
     Accounts Receivable Collections                                                                                                                                            0.00
     Interest                                                                                  1.19                                                                             1.19
     Merchandise Sales                                                                     2,419.90                                                                         2,419.90
     Legal Reimbursements                                                                                                                                                       0.00
     Reimbursement from USAG State and Regions                                                                                                                                  0.00
     Membership /Sanctions/ Congress Registration         648,440.00                                                                                                      648,440.00
     Sales / Receipts                                      20,855.95                                                                                                       20,855.95
     Transfers                                                                                                                                                                  0.00
     SBA PPP Funding                                                                                                                                                            0.00
     USOPC Funding/NGF                                     32,415.00                                                                                                       32,415.00
TOTAL RECEIPTS                                            701,710.95            0.00       2,421.09           0.00            0.00           0.00           0.00          704,132.04
DISBURSEMENTS
     Athlete Support/Apparel                                 6,788.00                                                                                                       6,788.00
     Bank Charges/Fees/Unprocessed Voids                    19,917.00                      1,786.95         25.00                                                          21,728.95
     Computer Related Expenses                               8,820.55                                                                                                       8,820.55
     Contract Labor                                         58,812.00                                                                                                      58,812.00
     Dues/Subscriptions/Licenses                             3,556.00                                                                                                       3,556.00
     Employee Retirement Plan Funding                            0.00                                                                                                           0.00
     Equipment Purchased                                    12,661.00                                                                                                      12,661.00
     Event Related Expenses                                 23,159.00                                                                                                      23,159.00
     Expenses Paid on Behalf of State/Region                     0.00                                                                                                           0.00
     Insurance/Employee Benefits                           387,413.00                                                                                                     387,413.00
     Misc Administrative Expenses                           28,225.63                                                                                                      28,225.63
     Payroll Including Related Taxes                       336,984.00                                                                                                     336,984.00
     Printing/Postage/Freight                                6,385.00                                                                                                       6,385.00
     Professional Fees                                     131,429.00                                                                                                     131,429.00
     Professional Fees - Bankruptcy                        351,330.00                                                                                                     351,330.00
     Purchased Services                                          0.00                                                                                                           0.00
     Refunds/Returns/Voided Payments                             0.00                                                                                                           0.00
     Rent - Building/Parking                                32,714.00                                                                                                      32,714.00
     Rental Property Equipment                                   0.00                                                                                                           0.00
     Repairs and Maintenance                                   479.60                                                                                                         479.60
     Supplies                                                2,354.00                                                                                                       2,354.00
     Transfers                                                   0.00                                                                                                           0.00
     Travel and Entertainment                                3,073.00                                                                                                       3,073.00
     U.S. Trustee Quarterly Fees                                 0.00                                                                                                           0.00
     Utilities/Telephone                                     8,230.00                                                                                                       8,230.00
TOTAL DISBURSEMENTS                                      1,422,330.78           0.00       1,786.95         25.00             0.00           0.00           0.00        1,424,142.73

NET CASH FLOW (Receipts Less Disbursements)              (720,619.83)           0.00        634.14          (25.00)           0.00           0.00           0.00         (720,010.69)

CASH - END OF MONTH                                      7,234,393.81       6,859.73      46,445.87    599,975.00        10,006.55   1,677,883.77           0.00        9,575,564.73
         Special Purpose Funds                                                                      599,975.00     10,006.55   1,677,883.77                             2,287,865.32
                                                                            BANK RECONCILIATIONS
                                                       PNC Bank Acct PNC Bank Acct PNC Bank Acct PNC Bank Acct PNC Bank Acct PNC Bank Acct
                                                           #7647        #8792         #0228         #2326         #2010          #3829                                   Total
BALANCE PER BOOKS                                        7,234,393.81     6,859.73     46,445.87    599,975.00     10,006.55   1,677,883.77                 0.00        9,575,564.73

BANK BALANCE                                             7,434,846.13       6,859.73      46,445.87    599,975.00        10,006.55   1,677,883.77           0.00        9,776,017.05
(+) DEPOSITS IN TRANSIT                                                                                                                                                         0.00
(-) OUTSTANDING CHECKS                                   (200,452.32)                                                                                                    (200,452.32)
OTHER (ATTACH EXPLANATION)                                                                                                                                                      0.00
ADJUSTED BANK BALANCE*                                   7,234,393.81       6,859.73      46,445.87    599,975.00        10,006.55   1,677,883.77           0.00        9,575,564.73
*Adjusted bank balance must equal balance per books.


DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS                                                                                                                                                     1,424,142.73
    Less: Transfers                                                                                                                                                             0.00
    Plus: Estate Disbursements Made by Outside Source
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                         1,424,142.73
 Case 18-09108-RLM-11                  Doc 1411         Filed 01/22/21          EOD 01/22/21 19:00:39                  Pg 5 of 15


In re: USA Gymnastics                                                                             Case No. 18-09108
                                                                                                    12/01-12/31/2020

                                         MOR-1a
                      DECLARATION REGARDING THE BANK RECONCILIATION

Bernadette M. Barron, hereby declares and states:

I am the Chief Financial Officer for the above-captioned debtor. In this capacity, I am familiar with the day-to-day
operations, business affairs and books and records.
Except as otherwise indicated, all facts set forth in this declaration are based upon my personal knowledge of the
operations and finances of USA Gymnastics and information learned from my review All statements in the
Declaration are based on my personal knowledge, my review of the relevant documents and discussions with certain
employees of the Debtor.

To the best of my knowledge, all of the Debtor's bank balances are reconciled in an accurate and timely manner.


Dated:       01/15/2021                                          /s/ Bernadette M. Barron
                                                                 Bernadette M. Barron
                                                                 Chief Financial Officer
In re: USA Gymnastics                                                                                                                 Case No. 18-09108
                                                                                                                                        12/01-12/31/2020

                                                                           MOR-1b
                                        SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                            This schedule is to include all retained professional payments from case inception to current month.
                                                                                                                                                           Case 18-09108-RLM-11




                                                      Amount                  Check                      Amount Paid                Inception-To-Date
           Payee                       Period        Approved      Payor     Number       Date        Fees   Expenses               Fees       Expenses
                                       Covered
Jenner & Block                  12/5/18-10/31/20      5,513,247    USAG      1163W       12/17/20     162,800                  2,887,674        111,471
                                                                                                                                                           Doc 1411




Miller Johnson                  12/5/18-11/30/20      1,564,956    USAG      1165W       12/17/20      41,100                    865,504         37,970
Pachulski, Stang, Ziehl &       12/5/18-04/30/20      2,433,516    USAG      92426       12/17/20      39,900                  1,799,643         43,578
Jones Shadley Racher &
Plews                           12/5/18-11/30/20      2,705,310    USAG      1164W       12/17/20      88,800                  1,172,359         50,099
Braum & Thornburg
Barnes                          12/5/18-4/30/20         212,990    USAG      1166W       12/17/20       8,900                     88,781          1,682
Rubin & Levin                   12/5/18-11/30/20        370,784    USAG      92428       12/17/20       6,200                    259,953          7,134
Development Specialists,        5/15/19-03/31/20        141,683    USAG      92417       12/17/20       1,700                    118,351            123
                                                                                                                                                           Filed 01/22/21




Inc.
FrankGecker LLP                 5/28/19-07/31/20        121,032    USAG       92419      12/17/20         800                      105,538          326

 Totals                                              13,063,518                                       350,200              0       7,297,803     252,383
                                                                                                                                                           EOD 01/22/21 19:00:39
                                                                                                                                                           Pg 6 of 15
   Case 18-09108-RLM-11        Doc 1411    Filed 01/22/21          EOD 01/22/21 19:00:39   Pg 7 of 15




In re: USA Gymnastics                                                                 Case No. 18-09108
                                                                                         12/01-12/31/2020

                                          MOR-2
                                  STATEMENT OF OPERATIONS

REVENUE                                              EXPENSES
                                                     Marketing
Marketing                                       79    Marketing                                     8,884
Events                                       2,280   Event: Nastia Liukin Cup
Event: Nastia Liukin Cup                    15,500   Events: Other                                 12,870
  Total Marketing and Events                17,859     Total Marketing and Events                  21,754

Communications                                 -
New Media                                   10,177  Membership                                        -
   Total Communications                     10,177  Congress                                          -
                                                    Education                                       7,785
Women                                         (300) Merchandising                                   3,550
Men                                            350 Safe Sport                                      45,077
T&T                                            570    Total Member Services                        56,412
RSG                                         10,100
Sports Acro                                    115 Communications                                     -
Mulit-Discipline                               300 Content                                            -
Gym for all                                     15 New Media                                        2,774
  Total Program                             11,150    Total Communications                          2,774

Membership                                 700,000   Women                                        123,754
Congress                                       -     Men                                           34,852
Education                                   34,613   T&T                                           13,756
Merchandising                                2,420   Rhythmic                                      13,081
   Total Member Services                   737,033   Sports Acro                                    5,050
                                                     Multi Discipline                                 417
Grant Inc-USOPC and NGF                    122,803   Medical                                        7,675
Admin                                       38,841   Gym For All                                      -
  Total Revenue                           937,864      Total Program                              198,585

                                                     International Relations                        5,167
                                                     Governance                                       -
                                                     Administrative                               515,370
                                                     Legal                                        328,385
                                                     Insurance                                    123,465
                                                     Depreciation                                  11,973
                                                       Total Admin                                984,360




                                                       Total Expenses                          1,263,885

                                                         TOTAL NET INCOME                       (326,021)
In re: USA Gymnastics                                                                   Case No. 18-09108
                                                                                          12/01-12/31/2020

                                               MOR-3
                                           BALANCE SHEET

ASSETS                                                 LIABILITIES AND NET ASSETS
Current Assets                                         Liabilities
                                                                                                             Case 18-09108-RLM-11




Cash: Operating                           7,287,700    Accounts Payable-Prepetition             1,525,842
Cash: Special Purpose                     2,287,865    Accounts Payable-Post-Petition           5,593,119
 Total Cash                               9,575,565    Contingent Liability                    75,000,000
                                                       Deferred Revenues                        6,985,634
                                                                                                             Doc 1411




Accounts Receivable                             -      Accrued Liabilities                        260,561
Prepaid Expenses                            503,915    PPP Loan                                   804,500
Inventory                                    86,032
Insurance Receivable                     75,000,000    Total Liabilities                       90,169,656
Total Current Assets                     85,165,512

Furniture, Fixtures, and Equipment                     Retained Earnings                       (5,574,725)
                                                                                                             Filed 01/22/21




Property, Plant and Equipment             1,654,030
Accumulated Depreciation                 (1,420,111)
Net Furniture, Fixtures, and Equipment      233,919

Total Assets                             85,399,431    Total Liabilities and Equity            85,399,431
                                                                                                             EOD 01/22/21 19:00:39
                                                                                                             Pg 8 of 15
  Case 18-09108-RLM-11                      Doc 1411           Filed 01/22/21            EOD 01/22/21 19:00:39                    Pg 9 of 15



                                              MOR-1a
                           DECLARATION REGARDING STATUS OF POST PETITION TAXES

Bernadette M. Barron, hereby declares and states:
I am the Chief Financial Officer for the above-captioned debtor. In this capacity, I am familiar with the day to day tax operations of
USA Gymnastics.

Except as otherwise indicated, all facts set forth in this declaration are based upon my personal knowledge of the operations and
finances of USA Gymnastics, information learned from my review of relevant documents and information that I have received from
other members of management and/or the Debtor's advisors. I am authorized to submit this declaration on behalf of USA Gymnastics
and, if I were called upon to testify, I could and would testify competently to the facts set forth herein. I submit this declaration
under penalty of perjury pursuant to 28 U.S.C. Section 1746.

To the best of my knowledge, the Debtor has filed all necessary federal, state and local tax returns and made all required post-petition
tax payments in connection therewith on a timely basis or have promptly remediated any late filings or payments that may have
occurred due to unintentional oversights.



Dated:             01/15/2021                                               /s/ Bernadette M. Barron
                                                                            Bernadette M. Barron
                                                                            Chief Financial Officer
Case 18-09108-RLM-11        Doc 1411     Filed 01/22/21     EOD 01/22/21 19:00:39   Pg 10 of 15




   In re: USA Gymnastics                                                 Case No. 18-09108
                                                                           12/01-12/31/2020

               ACCOUNTS RECEIVABLE RECONCILATION AND AGING

   Accounts Receivable Reconciliation                                        Amount
   Total Accounts Receivable at the beginning of the reporting period                  -
   + Amounts billed during the period                                                  -
   - Amounts collected during billing period                                           -
   Total Accounts Receivable at the end of the reporting period                        -
   Accounts Receivable Aging                                                 Amount
   0-30 days old                                                                       -
   31-60 days old                                                                      -
   61-90 days old                                                                      -
   90+ days old                                                                        -
   Total Accounts Receivable                                                           -
 Case 18-09108-RLM-11          Doc 1411      Filed 01/22/21         EOD 01/22/21 19:00:39          Pg 11 of 15


In re: USA Gymnastics                                                                         Case No. 18-09108
                                                                                                12/01-12/31/2020
                                 LISTING OF AGED ACCOUNTS PAYABLE
                       Days
Invoice Date        Outstanding                 Vendor                       Description             Amount
            5/31/19         580 Pachulski Stang Ziehl & Jones LLP         Professional Fees            6,859.70
            6/30/19         550 Fred Caruso                               Professional Fees           10,122.00
            6/30/19         550 Miller Johnson Snell & Cummiskey          Professional Fees            8,593.38
            6/30/19         550 Pachulski Stang Ziehl & Jones LLP         Professional Fees           36,486.40
            6/30/19         550 Rubin & Levin                             Professional Fees            6,875.00
            7/31/19         519 Development Specialists, Inc              Professional Fees            2,301.00
            7/31/19         519 Fred Caruso                               Professional Fees            5,418.00
            7/31/19         519 Miller Johnson Snell & Cummiskey          Professional Fees            8,626.70
            7/31/19         519 Pachulski Stang Ziehl & Jones LLP         Professional Fees           50,819.10
            7/31/19         519 Rubin & Levin                             Professional Fees              848.20
            8/30/19         489 Development Specialists, Inc              Professional Fees              409.50
            8/30/19         489 Fred Caruso                               Professional Fees              812.00
            8/30/19         489 Miller Johnson Snell & Cummiskey          Professional Fees           12,225.70
            8/30/19         489 Pachulski Stang Ziehl & Jones LLP         Professional Fees           30,725.40
            9/30/19         458 Jenner & Block                            Professional Fees          138,588.84
            9/30/19         458 Miller Johnson Snell & Cummiskey          Professional Fees           11,845.90
            9/30/19         458 Pachulski Stang Ziehl & Jones LLP         Professional Fees            7,772.10
            9/30/19         458 Rubin & Levin                             Professional Fees            3,857.20
          10/31/19          427 Jenner & Block                            Professional Fees           64,630.19
          10/31/19          427 Miller Johnson Snell & Cummiskey          Professional Fees           12,987.10
          10/31/19          427 Pachulski Stang Ziehl & Jones LLP         Professional Fees            4,719.20
          10/31/19          427 Plews Shadley Racher & Braun LLP          Professional Fees           77,309.60
          11/30/19          397 Jenner & Block                            Professional Fees           60,124.28
          11/30/19          397 Miller Johnson Snell & Cummiskey          Professional Fees            8,679.10
          11/30/19          397 Pachulski Stang Ziehl & Jones LLP         Professional Fees           18,036.60
          11/30/19          397 Plews Shadley Racher & Braun LLP          Professional Fees           25,069.60
          11/30/19          397 Plews Shadley Racher & Braun LLP          Professional Fees          100,278.40
          12/31/19          366 Development Specialists, Inc              Professional Fees            1,183.00
          12/31/19          366 Fred Caruso                               Professional Fees            1,008.00
          12/31/19          366 Jenner & Block                            Professional Fees           39,644.38
          12/31/19          366 Jenner & Block                            Professional Fees          158,577.52
          12/31/19          366 Miller Johnson Snell & Cummiskey          Professional Fees            6,679.30
          12/31/19          366 Pachulski Stang Ziehl & Jones LLP         Professional Fees           11,840.70
          12/31/19          366 Plews Shadley Racher & Braun LLP          Professional Fees           13,402.90
          12/31/19          366 Plews Shadley Racher & Braun LLP          Professional Fees           53,611.60
          12/31/19          366 Rubin & Levin                             Professional Fees            1,544.80
            1/31/20         335 Barnes & Thornburg                        Professional Fees           41,630.00
            1/31/20         335 Barnes & Thornburg                        Professional Fees           69,556.58
            1/31/20         335 Jenner & Block                            Professional Fees           67,235.76
            1/31/20         335 Jenner & Block                            Professional Fees          268,943.04
            1/31/20         335 Miller Johnson Snell & Cummiskey          Professional Fees           40,323.00
            1/31/20         335 Pachulski Stang Ziehl & Jones LLP         Professional Fees           25,618.30
            1/31/20         335 Plews Shadley Racher & Braun LLP          Professional Fees           19,747.10
            1/31/20         335 Plews Shadley Racher & Braun LLP          Professional Fees           78,988.40
            1/31/20         335 Rubin & Levin                             Professional Fees            2,960.10
             2/1/20         334 Jenner & Block                            Professional Fees           31,318.11
            2/28/20         307 Jenner & Block                            Professional Fees          125,272.44
            2/28/20         307 Jenner & Block                            Professional Fees           57,362.04
 Case 18-09108-RLM-11          Doc 1411      Filed 01/22/21         EOD 01/22/21 19:00:39          Pg 12 of 15


In re: USA Gymnastics                                                                         Case No. 18-09108
                                                                                                12/01-12/31/2020
                                 LISTING OF AGED ACCOUNTS PAYABLE
                       Days
Invoice Date        Outstanding                 Vendor                       Description             Amount
            2/28/20         307 Miller Johnson Snell & Cummiskey          Professional Fees           50,358.00
            2/28/20         307 Pachulski Stang Ziehl & Jones LLP         Professional Fees           26,783.30
            2/28/20         307 Plews Shadley Racher & Braun LLP          Professional Fees           17,323.10
            2/28/20         307 Plews Shadley Racher & Braun LLP          Professional Fees           69,292.40
            2/28/20         307 Rubin & Levin                             Professional Fees            6,962.40
            3/31/20         275 Development Specialists, Inc              Professional Fees              588.00
            3/31/20         275 Fred Caruso                               Professional Fees            1,368.00
            3/31/20         275 Jenner & Block                            Professional Fees          229,448.16
            3/31/20         275 Miller Johnson Snell & Cummiskey          Professional Fees           52,243.00
            3/31/20         275 Pachulski Stang Ziehl & Jones LLP         Professional Fees           57,360.20
            3/31/20         275 Pachulski Stang Ziehl & Jones LLP         Professional Fees          239,829.28
            3/31/20         275 Plews Shadley Racher & Braun LLP          Professional Fees           18,208.40
            3/31/20         275 Plews Shadley Racher & Braun LLP          Professional Fees           72,833.60
            3/31/20         275 Rubin & Levin                             Professional Fees            6,577.00
            4/30/20         245 Jenner & Block                            Professional Fees           35,595.54
            4/30/20         245 Jenner & Block                            Professional Fees          143,642.01
            4/30/20         245 Miller Johnson Snell & Cummiskey          Professional Fees           54,486.40
            4/30/20         245 Miller Johnson Snell & Cummiskey          Professional Fees           13,366.60
            4/30/20         245 Pachulski Stang Ziehl & Jones LLP         Professional Fees           26,970.96
            4/30/20         245 Pachulski Stang Ziehl & Jones LLP         Professional Fees            6,573.40
            4/30/20         245 Plews Shadley Racher & Braun LLP          Professional Fees           18,508.70
            4/30/20         245 Plews Shadley Racher & Braun LLP          Professional Fees           74,075.45
            4/30/20         245 Rubin & Levin                             Professional Fees           17,035.95
            5/31/20         214 Barnes & Thornburg                        Professional Fees            1,578.63
            5/31/20         214 Barnes & Thornburg                        Professional Fees            9,762.00
            5/31/20         214 Jenner & Block                            Professional Fees           43,622.19
            5/31/20         214 Jenner & Block                            Professional Fees          175,187.04
            5/31/20         214 Miller Johnson Snell & Cummiskey          Professional Fees           57,096.89
            5/31/20         214 Miller Johnson Snell & Cummiskey          Professional Fees           13,687.10
            5/31/20         214 Plews Shadley Racher & Braun LLP          Professional Fees          113,380.60
            5/31/20         214 Plews Shadley Racher & Braun LLP          Professional Fees           28,337.20
            5/31/20         214 Rubin & Levin                             Professional Fees           11,856.97
            5/31/20         214 Rubin & Levin                             Professional Fees            2,940.10
            6/30/20         184 Jenner & Block                            Professional Fees           57,127.41
            6/30/20         184 Jenner & Block                            Professional Fees          231,701.46
            6/30/20         184 Jenner & Block                            Professional Fees           (9,173.98)
            6/30/20         184 Miller Johnson Snell & Cummiskey          Professional Fees           51,278.45
            6/30/20         184 Miller Johnson Snell & Cummiskey          Professional Fees           12,328.60
            6/30/20         184 Miller Johnson Snell & Cummiskey          Professional Fees           (3,156.22)
            6/30/20         184 Pachulski Stang Ziehl & Jones LLP         Professional Fees            1,973.00
            6/30/20         184 Plews Shadley Racher & Braun LLP          Professional Fees           95,310.60
            6/30/20         184 Plews Shadley Racher & Braun LLP          Professional Fees           23,414.60
            6/30/20         184 Plews Shadley Racher & Braun LLP          Professional Fees           21,228.00
            6/30/20         184 Rubin & Levin                             Professional Fees           10,889.40
            6/30/20         184 Rubin & Levin                             Professional Fees            2,645.50
            7/31/20         153 Rubin & Levin                             Professional Fees              619.30
            7/31/20         153 Rubin & Levin                             Professional Fees            2,480.50
            8/31/20         122 FrankGecker                               Professional Fees           10,637.40
 Case 18-09108-RLM-11          Doc 1411      Filed 01/22/21        EOD 01/22/21 19:00:39          Pg 13 of 15


In re: USA Gymnastics                                                                        Case No. 18-09108
                                                                                               12/01-12/31/2020
                                LISTING OF AGED ACCOUNTS PAYABLE
                       Days
Invoice Date        Outstanding                 Vendor                      Description             Amount
            8/31/20         122 Jenner & Block                           Professional Fees          146,654.48
            8/31/20         122 Jenner & Block                           Professional Fees           187094.74
            8/31/20         122 Miller Johnson Snell & Cummiskey         Professional Fees           49,890.00
            8/31/20         122 Miller Johnson Snell & Cummiskey         Professional Fees            12463..4
            8/31/20         122 Miller Johnson Snell & Cummiskey         Professional Fees           62,353.40
            8/31/20         122 Plews Shadley Racher & Braun LLP         Professional Fees          138,482.95
            8/31/20         122 Plews Shadley Racher & Braun LLP         Professional Fees           34,003.60
            9/30/20          92 Miller Johnson Snell & Cummiskey         Professional Fees           29,346.08
            9/30/20          92 Miller Johnson Snell & Cummiskey         Professional Fees            7,324.90
            9/30/20          92 Miller Johnson Snell & Cummiskey         Professional Fees            6,093.00
            9/30/20          92 Miller Johnson Snell & Cummiskey         Professional Fees            1,499.20
            9/30/20          92 Plews Shadley Racher & Braun LLP         Professional Fees          108,994.05
            9/30/20          92 Plews Shadley Racher & Braun LLP         Professional Fees           27,082.60
            9/30/20          92 Rubin & Levin                            Professional Fees            5,834.88
            9/30/20          92 Rubin & Levin                            Professional Fees            1,453.10
          10/31/20           61 Rubin & Levin                            Professional Fees            2,569.00
          11/30/20           31 Jenner & Block                           Professional Fees           96,720.91
          11/30/20           31 Miller Johnson Snell & Cummiskey         Professional Fees           45,085.61
          11/30/20           31 Plews Shadley Racher & Braun LLP         Professional Fees          113,119.27
          11/30/20           31 Rubin & Levin                            Professional Fees            4,466.60
            12/9/20          22 Rubin & Levin                            Professional Fees            1,281.50
            12/9/20          22 Rubin & Levin                            Professional Fees                0.50
          12/15/20           16 Rubicon                                   Administrative             30,000.00
          12/15/20           16 US Center for SafeSport                   Administrative             90,460.38
          12/16/20           15 Plews Shadley Racher & Braun LLP         Professional Fees          124,662.50
          12/16/20           15 Plews Shadley Racher & Braun LLP         Professional Fees            1,787.80
          12/17/20           14 The Gymnastics Company                    Administrative             13,000.00
          12/30/20            1 Miller Johnson Snell & Cummiskey         Professional Fees           44,980.50
          12/30/20            1 Miller Johnson Snell & Cummiskey         Professional Fees              104.00
          12/31/20            0 Administrative Payments                   Administrative             25,513.19
          12/31/20            0 Jenner & Block                           Professional Fees          155,611.00

                               Total Post Petition                                                 5,593,119.59
                                 Includes 20% Holdback on Professional fees
Case 18-09108-RLM-11               Doc 1411         Filed 01/22/21      EOD 01/22/21 19:00:39   Pg 14 of 15



 In re: USA Gymnastics                                             Case No. 18-09108
                                                                     12/01-12/31/2020

             SUMMARY OF UNPAID POST ACCOUNTS PAYABLE

 Accounts Payable Reconciliation
 Total Accounts Payable at the beginning of the reporting period           5,306,157
 + Amounts billed during the period                                        1,672,719
 - Amounts paid during billing period                                     (1,385,757)
 Total Accounts Payable at the end of the reporting period                 5,593,119
 Accounts Payable Aging
 0-30 days old                                                               579,729
 31-60 days old                                                              259,392
 61-90 days old                                                                2,569
 90+ days old                                                              4,751,429
 Total Accounts Payable                                                    5,593,119
     Case 18-09108-RLM-11           Doc 1411       Filed 01/22/21      EOD 01/22/21 19:00:39    Pg 15 of 15




In re: USA Gymnastics                                                                         Case No. 18-09108
                                                                                                12/01-12/31/2020

                                                   MOR-6
                                           DEBTOR QUESTIONNAIRE

Must be completed each month                                                              Yes           No

 1   Have any assets been sold or transferred outside the normal course of business                      X
     this reporting period? If yes, provide an explanation below.
 2   Have any funds been disbursed from any accounts other than a debtor in                              X
     possession account this reporting period? If yes, provide an explanation below.
 3   Have all postpetition tax returns been timely filed? If no, provide an explanation   X
     below.
 4   Are workers compensation, general liability and other necessary insurance            X
     coverages in effect? If no, provide an explanation below.
 5   Has any bank account been opened during the reporting period? If yes, provide                       X
     documentation identifying the opened account(s).
